Order denying motion of defendant-appellant to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action against said defendant, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant-appellant to answer within twenty days after service of order upon payment of said costs, and the ten dollars motion costs awarded by the court at Special Term. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.